Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into to be
effective from and following March 1, 2018 (the “Effective Date”), between Tenet
Healthcare Corporation (the “Company”) and Ronald A. Rittenmeyer (“Executive”).

W I T N E S S E T H

WHEREAS, the Executive is currently serving as the Executive Chairman and Chief
Executive Officer of the Company; and

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue Executive’s employment with the Company on the
terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Employment Term. The Company agrees to continue to employ the Executive
pursuant to the terms of this Agreement, and the Executive agrees to continue to
be so employed commencing as of the Effective Date and ending on February 28,
2020 (the “Term”). Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated in accordance with Section 4 hereof. The
period of time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Period.”

2. Position and Duties.

(a) During the Employment Period, Executive will continue to serve as the
Executive Chairman and Chief Executive Officer of the Company and Executive will
report directly to the Board of Directors of the Company (the “Board”). During
the Employment Period, Executive will continue to serve as the Executive
Chairman of the Board.

(b) Executive shall have such responsibilities, duties and authorities, and will
render such services for the Company and its subsidiaries or affiliates as the
Board may reasonably request from time to time. During Executive’s period of
employment, Executive will devote substantially all of Executive’s business
time, energy and efforts to Executive’s obligations hereunder and to the affairs
of the Company; provided that the foregoing shall not prevent Executive from
(i) serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for-profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, (iii) managing the Executive’s passive personal investments,
(iv) serving on the board of directors of Avaya, Inc., American International
Group, Inc., and IQVIA Holdings, Inc., and (v) providing advising services to
Affina from time to time, so long as such activities in the aggregate do not
interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict.



--------------------------------------------------------------------------------

(c) During the Term, Executive will be employed by Tenet Employment, Inc., for
all purposes under this Agreement.

3. Compensation and Benefits.

(a) Base Salary. During the Employment Period, Executive shall receive an annual
base salary equal to $1,200,000 per annum, payable by the Company in regular
installments in accordance with the Company’s general payroll practices, less
taxes and other applicable withholdings (as may be increased from time to time,
the “Base Salary”).

(b) Annual Bonus. During the Employment Term, the Executive shall be eligible to
receive an annual incentive payment (the “Annual Bonus”) based on a target bonus
opportunity of 150% of the Executive’s Base Salary, with the actual Annual Bonus
amount calculated based upon the attainment of one or more performance-based
objectives established by the Board or the Human Resources Committee thereof
(the “Committee”) in its sole discretion. The Annual Bonus shall be subject to
the terms and conditions of the annual bonus plan adopted by the Board, under
which bonuses are generally payable to senior executives of the Company. The
Annual Bonus shall be paid to the Executive at the same time as annual bonuses
are generally payable to other senior executives of the Company, subject to the
Executive’s continuous employment through the applicable payment date, except as
otherwise set forth in this Agreement. For the avoidance of doubt, the Executive
shall have the opportunity to earn the Annual Bonus for the 2018 calendar year
without proration.

(c) Equity Awards. In consideration of the Executive entering into this
Agreement and as an inducement to continue Executive’s employment with the
Company, the Company will grant an award of restricted stock units (“RSUs”)
pursuant to the Sixth Amended and Restated Tenet Healthcare 2008 Stock Incentive
Plan (the “Plan”) with an aggregate grant date fair value equal to $7,000,000,
which shall vest in equal quarterly installments beginning on the three
(3)-month anniversary of the Effective Date until fully vested as of the
conclusion of the Term (each such quarterly date, a “Vesting Date”), subject to
the Executive’s continued employment with the Company through each Vesting Date,
unless vesting is accelerated in accordance with Section 4 below. All other
terms and conditions of such awards shall be governed by the terms and
conditions of the Plan and the applicable award agreement, provided that such
terms and conditions shall not be inconsistent with the terms of this Agreement.

(d) Long-Term Incentive Cash Awards. In further consideration of the Executive
entering into this Agreement and as an inducement to continue Executive’s
employment with the Company, the Executive shall be eligible to earn a cash
bonus equal to $7,000,000 (the “Restricted Cash”), which shall vest in equal
quarterly installments beginning on the three (3)-month anniversary of the
Effective Date until fully vested as of the conclusion of the Term, subject to
the Executive’s continued employment with the Company through each Vesting Date,
unless vesting is accelerated in accordance with Section 4 below. The vested
portion of Restricted Cash shall be payable on the next regularly scheduled
payroll date following each Vesting Date, subject to any accelerated payment in
accordance with Section 4 below.

 

2



--------------------------------------------------------------------------------

(e) Employee Benefits. In addition, during the Employment Period, Executive
shall be entitled to participate in the Company’s benefits generally eligible to
executive-level employees, including, for the avoidance of doubt, the Company’s
health and welfare plans and 401(k) retirement savings plan and the Company’s
Executive Retirement Account, subject, in each case, to the eligibility and
participation requirements thereof; provided, however, that Executive shall not
participate in any severance plan or policy maintained by the Company for the
benefit of senior executives.

(f) Expenses. During the Employment Period, the Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by him in the
course of performing his duties and responsibilities under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses. In addition, the Executive will be entitled to use of the Company’s
airplane for business and personal use (personal use not to exceed seventy-five
(75) hours per calendar year) without reimbursement to the Company in accordance
with the Company’s policies as in effect from time to time and consistent with
past practice.

(g) Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $25,000,
which shall be paid within sixty (60) days following the Effective Date.

4. Termination.

(a) The Employment Period shall terminate upon the first to occur of the
following:

(i) upon the conclusion of the Term;

(ii) upon advance written notice of Executive’s voluntary resignation with Good
Reason;

(iii) immediately upon Executive’s death or Disability;

(iv) immediately upon a termination by the Company for Cause; or

(v) immediately upon written notice by the Company without Cause or upon 60
days’ advance written notice by Executive without Good Reason (the date of such
terminations set forth in (i) through (v) herein, the “Termination Date”).

 

3



--------------------------------------------------------------------------------

Unless otherwise determined by mutual agreement between the Executive and the
Board prior to the termination of Executive’s employment pursuant to Sections
4(a)(i) through (v) herein, effective automatically as of any such Termination
Date and without any further action taken by Executive, the Executive will be
deemed to effectively resign from all positions, offices and directorships with
the Company and any affiliate and subsidiary of the Company, as well as from any
positions, offices and directorships on the Company’s and its affiliates and
subsidiaries’ foundations, benefit plans and programs.

(b) Death; Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death. The Company may
terminate the Executive’s employment and the Employment Period immediately upon
the occurrence of a Disability, such termination to be effective upon the
Executive’s receipt of written notice of such termination. Upon the Executive’s
death, or in the event that the Executive’s employment and Employment Period
ends on account of the Executive’s Disability, the Executive or the Executive’s
estate, as applicable, shall be entitled to the following:

(i) any accrued but unpaid Base Salary through the Termination Date payable no
later than ten (10) days following the Termination Date;

(ii) reimbursement for any unreimbursed business expenses incurred through the
Termination Date in accordance with Section 3(f) of this Agreement, payable in
accordance with applicable Company plan or policy;

(iii) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant payable in accordance
with applicable Company plan or policy (the payments described in (i), (ii), and
(iii) hereof, collectively, the “Accrued Benefits”);

(iv) any Annual Bonus for the preceding fiscal year which, as of the Termination
Date, has not been paid, and which would have been paid but for Executive’s
termination of employment, such Annual Bonus to be paid at the same time as
annual bonuses for such fiscal year are generally payable to other senior
executives of the Company (the “Prior-Year Bonus”);

(v) a pro-rata portion of the Annual Bonus Executive would have earned for the
performance year in which the Termination Date occurs based on actual
performance, with such pro-rata portion determined based on the quotient
determined by dividing the number of days between the beginning of the
performance period in which such termination occurs and the Termination Date,
divided by 365 (the “Pro-Rata Annual Bonus”), which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company; and

(vi) effective as of the Termination Date, accelerated vesting of the RSUs and
Restricted Cash held by Executive, which will be settled within thirty (30) days
following Executive’s Termination Date.

 

4



--------------------------------------------------------------------------------

Following any such termination of the Executive’s employment, except as set
forth in this Section 4(b), the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause; Resignation by Executive without Good
Reason. The Company may terminate the Executive’s employment at any time for
Cause and the Executive may terminate his employment at any time without Good
Reason upon sixty (60) days’ advance written notice to the Company. If the
Executive employment is terminated by the Company for Cause or if Executive
resigns without Good Reason, the Executive shall be entitled to only the Accrued
Benefits.

(d) Termination by the Company without Cause; Resignation by Executive with Good
Reason. The Company may terminate the Executive’s employment at any time without
Cause, effective upon delivery to the Executive of written notice in accordance
with Section 4(a)(v), and the Executive may voluntarily resign employment with
the Company with Good Reason (as defined below). In the event that the
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), or the Executive voluntarily resigns with Good
Reason, subject to Section 4(f) below (other than with respect to
Section 4(d)(i), the Executive shall be entitled to:

(i) the Accrued Benefits;

(ii) a lump sum payment equal to the amount of Executive’s Base Salary that
remains payable to Executive during the Term, measured from the Termination Date
through the end of the Term; provided that to the extent any such payments
constitute “nonqualified deferred compensation” for the purposes of Code
Section 409A (as defined in Section 17 hereof), any such payment scheduled to
occur prior to the first regularly scheduled payroll period following the
Release Effective Date shall not be paid until the first regularly scheduled
payroll period following the Release Effective Date and shall include payment of
any amount that was otherwise schedules to be paid prior thereto;

(iii) payment of any Prior Year Bonus;

(iv) payment of the Pro-Rata Annual Bonus;

(v) a lump sum payment equal to the sum of (x) a pro-rata portion of the Annual
Bonus Executive would have earned for the performance year in which Termination
Date occurs based on target performance, with such pro-rata portion determined
based on the quotient determined by dividing the number of days between the
Termination Date and the conclusion of the performance period in which such
termination occurs, divided by 365 (the “Pro-Rata Target Bonus”), and (y) a
pro-rata portion of the Annual Bonus for any performance year remaining during
the Term that begins following the Termination Date based on target performance,
with such pro-rata portion determined based on the quotient determined by
dividing the number of days between the beginning of the performance year and
the conclusion of the Term, divided by 365 (the “Pro-Rata Remaining Bonus”),
payable on the first regularly scheduled payroll period following the Release
Effective Date;

 

5



--------------------------------------------------------------------------------

(vi) effective as of the Termination Date, accelerated vesting of all
outstanding unvested RSUs and Restricted Cash held by Executive, which will be
settled within thirty (30) days following the Release Effective Date; and

(vii) continued coverage under the Company’s health and welfare plans in effect
as of the Termination Date through the end of the Term. Following the conclusion
of the Term, executive shall be eligible to elect continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
at Executive’s sole cost and expense

(e) Termination upon the Conclusion of the Term. The Executive’s employment will
terminate automatically upon the conclusion of the Term. Subject to Section 4(f)
below, upon Executive’s termination of employment upon the conclusion of the
Term, the Executive shall be entitled to only the Accrued Benefits, the Pro-Rata
Annual Bonus, any Prior Year Bonus, settlement of vested RSUs, and payment of
any vested installment of Restricted Cash which has not then been paid.

Following the termination of the Executive’s employment by the Company without
Cause or by Executive with Good Reason or upon the conclusion of the Term,
except as set forth in Section 4(d) or Section 4(e) hereof, the Executive shall
have no further rights to any compensation or any other benefits under this
Agreement. Payments and benefits provided in Section 4(d) or Section 4(e) shall
be in lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.

(f) Release of Claims, Continued Compliance. Notwithstanding any provision
herein to the contrary, the payment of any amount or provision of any benefit
(other than the Accrued Benefits) pursuant to Section 4(d) or Section 4(e)
(collectively with respect to either Section 4(d) or Section 4(e), as
applicable, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the release of claims
in the form attached hereto as Exhibit A (and the expiration of any revocation
period contained in such release of claims) within sixty (60) days following the
Termination Date (the date on which the release becomes effective and no longer
subject to revocation, the “Release Effective Date”). The Company shall also
execute, and deliver to Executive, the release of claims in the form attached as
Exhibit A simultaneously with the Release Effective Date, subject to the
occurrence of the Release Effective Date. Any delay in the payment of the
Severance Benefits shall not extend the period of time that the Severance
Benefits are payable. If the Executive fails to execute the release of claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60)-day period, or timely revokes the Executive’s such
release following its execution, the Executive shall not be entitled to any of
the Severance Benefits. If the Executive materially breaches any obligation set
forth in Section 7 below and fails to cure such breach (if curable) after notice
and a reasonable opportunity to cure, the Executive’s

 

6



--------------------------------------------------------------------------------

right to receive the Severance Benefits shall immediately cease and be
forfeited, and any payment of the Severance Benefits previously paid to the
Executive shall be immediately repaid by the Executive to the Company, if and to
the extent such breach damages the Company as determined by a court of competent
jurisdiction.

5. Code Section 280G. To the extent that any amount payable to the Executive
hereunder, when combined with any other payment or benefit (collectively, the
“Payments”, which shall include, without limitation, the vesting of any equity
awards or other non-cash benefit or property) that could be considered a
“parachute payment,” as such term is defined under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), exceed the limitations of
Section 280G of the Code such that an excise tax will be imposed under
Section 4999 of the Code, the Payments shall be either (a) reduced (but not
below zero) so that the present value of such total Payments received by the
Executive will be one dollar ($1.00) less than three times the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such Payments received by the Executive shall be subject to the excise tax
imposed by Section 4999 of the Code, such parachute payments shall be reduced in
the following order: (a) any Pro-Rata Target Bonus, Pro-Rata Annual Bonus, Prior
Year Bonus or Pro-Rata Remaining Bonus, (b) any continuation of Base Salary
(c) any other cash amounts payable to the Executive (including the Restricted
Cash), (d) any benefits continuation valued as parachute payments, and (e) any
accelerated vesting of any equity awards, or (b) paid in full, whichever of
(a) or (b) produces the better net after tax position to the Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). For purposes of making the calculations and
determinations required by this Section 5, the Company may engage an independent
accounting firm or independent counsel to make such determinations, which shall
be conclusive and binding on the Company and the Executive, and such independent
accounting firm or independent counsel may rely on reasonable, good faith
assumptions and approximations concerning the applicable of Section 280G and
Section 4999 of the Code.

6. Selected Definitions.

(a) “Cause” shall mean a termination of the Executive’s employment by the
Company due to any of the following: (i) embezzlement, theft or other willful
and material misappropriation by the Executive of any Company property;
(ii) Executive’s willful and material breach of any fiduciary duty to the
Company or any of its subsidiaries; (iii) Executive’s willful and material
failure or refusal to comply with laws or regulations applicable to Company and
its business, or the policies of the Company governing the conduct of its
employees that causes material harm to the Company; (iv) commission by Executive
of a felony or of any crime involving moral turpitude, fraud, or
misrepresentation; (v) the willful and material failure or refusal of Executive
to perform his reasonably assigned job duties in accordance with Company policy;
or (vi) any gross negligence or willful misconduct of Executive resulting in a
material loss to the Company, or material damage to the reputation of the
Company. For purposes of this definition, no act or failure to act on the part
of the Executive shall be deemed “willful” if it was undertaken in reasonable
reliance on the advice of counsel or at the instruction of the Company,
including but not limited to the Board or a committee of the Board of the
Company, or was due primarily to an error in judgment or negligence, but shall
be deemed “willful” only if done or omitted to be done by the Executive not in
good faith and without

 

7



--------------------------------------------------------------------------------

reasonable belief that the Executive’s action or omission was in the best
interest of the Company. Further, a failure to meet or exceed business
objectives, as defined by the Company, will not constitute Cause, so long the
Executive devotes his reasonable efforts and attention to the achievement of
those objectives.

(b) “Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for one hundred eighty (180) days (including
weekends and holidays) in any 365-day period as determined by the Board in its
reasonable discretion.

(c) “Good Reason” shall mean a termination of the Executive’s employment by the
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights set forth in Section 3 hereof;
(ii) failure to elect or reelect Executive as a member of the Board of
Directors, (iii) the removal of Executive by the Company from the position of
Executive Chairman of the Board and/or Chief Executive Officer of the Company;
(iv) a material reduction in Executive’s duties and responsibilities as in
effect immediately prior to such reduction; (v) the assignment to Executive of
duties that are materially inconsistent with his then-current position(s) or the
grant of duties that materially impair Executive’s ability to function as
Executive Chairman of the Board and/or Chief Executive Officer of the Company;
(vi) relocation of Executive’s principal office to a location that is more than
fifty (50) miles outside of downtown Dallas, TX; (vii) during the Term,
individuals who, as of the Effective Date, constitute the Board, and any new
director (other than a director whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such term is used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934, as amended) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least 50% of the directors then still in office who either were
directors as of the Effective Date or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority of the Board; or (viii) a material breach of any material provision of
this Agreement by the Company. A termination hereunder shall not be treated as a
termination for Good Reason (x) if Executive shall have consented in writing to
the occurrence of the event giving rise to the claim of termination for Good
Reason, or (y) unless Executive shall have delivered a written notice to the
Board within three months of his having actual knowledge of the occurrence of
one of such events stating that he intends to terminate his employment for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured within 30 days of the receipt
of such notice.

7. Restrictive Covenants

(a) Confidentiality. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice),

 

8



--------------------------------------------------------------------------------

innovations, improvements, know-how, developments, techniques, methods,
processes, treatments, drawings, sketches, specifications, designs, plans,
patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Executive during the Executive’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

(b) Noncompetition; Nonsolicitation.

(i) During the Employment Period and for a period of twelve (12) months
following the Termination Date (the “Restricted Period”), Executive will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in competition with the Company or any
of its subsidiaries or affiliates or in any other material business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its subsidiaries or
affiliates, so long as the Executive has no active participation in the business
of such corporation. In addition, the provisions of this Section 7(b)(i) shall
not be violated by the Executive commencing employment with a subsidiary,
division or unit of any entity that engages in a business in competition with
the Company or any of its subsidiaries or affiliates so long as the Executive
and such subsidiary, division or unit does not engage in a business in
competition with the Company or any of its subsidiaries or affiliates.

 

9



--------------------------------------------------------------------------------

(ii) During the Restricted Period, the Executive agrees that the Executive shall
not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, solicit, aid or induce any employee of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying or soliciting any such employee. An employee shall
be deemed covered by this Section 7(b)(ii) while so employed or retained and for
a period of six (6) months thereafter; provided, however, that the Company will,
in good faith, consider exempting any employee who was terminated by the Company
or any of its subsidiaries or affiliates.

(c) Nondisparagement. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company, it being understood and agreed that disparagement does not include
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, statements in response to
any inquiry from a court or regulatory body, or statements or comments in
rebuttal of media stories or alleged media stories. The Company will instruct
its board members and senior executives not to make any negative comments or
otherwise defame or disparage Executive to any third parties, except as required
by law, it being understood and agreed that disparagement does not include
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, statements in response to
any inquiry from a court or regulatory body, or statements or comments in
rebuttal of media stories or alleged media stories.

(d) Trade Secrets. 18 U.S.C. § 1833(b) provides: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(i) is made—(A) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

(e) Reasonableness of Restrictive Covenants. In signing this Agreement, the
Executive gives the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 7 hereof. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and

 

10



--------------------------------------------------------------------------------

their Confidential Information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Executive from obtaining other suitable employment during the period in which
the Executive is bound by the restraints. The Executive acknowledges that each
of these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Executive has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Executive further covenants that the Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 7, and that the Executive will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 7 if either the
Company and/or its affiliates is the prevailing party in such dispute or if the
Executive challenges the reasonableness or enforceability of any of the
provisions of this Section 7. If the Executive is the prevailing party in any
action or dispute to enforce any of the provisions of this Section 7 (but not,
for the avoidance of doubt, if Executive challenges the reasonableness or
enforceability of any of the covenants set forth in this Section 7), the Company
will reimburse the Executive for all costs (including reasonable attorneys’
fees) incurred by him in connection with such action or dispute. It is also
agreed that each of the Company’s affiliates will have the right to enforce all
of the Executive’s obligations to that affiliate under this Agreement, including
without limitation pursuant to this Section 7.

(f) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 7 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(g) Tolling. In the event of any violation of the provisions of this Section 7,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 7(b) shall be extended by a period of time equal to
the period of such violation, it being the intention of the parties hereto that
the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.

8. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to Executive at his last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Board (with a copy to the General Counsel of
the Company), or to such other address as either party may specify by notice to
the other actually received.

9. Complete Agreement. This Agreement embodies the complete agreement and
understanding among Executive and the Company and its subsidiaries with respect
to the subject matter hereof and, as of the Effective Date, shall supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way other than the agreements referenced herein or any agreement which by
its terms continues beyond the Executive’s termination of employment.

 

11



--------------------------------------------------------------------------------

10. Indemnification. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the extent provided under the By-Laws of the
Company and the Indemnification Agreement between the Company and Executive
dated June 24, 2010, against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorneys’ fees), losses and damages resulting from the Executive’s good faith
performance of the Executive’s duties and obligations to the Company. The
Company shall cover the Executive acting in his capacity as an officer or
director of the Company or any of its affiliates or subsidiaries, under the
directors and officers’ liability insurance policies maintained by the Company
for the benefit of similarly situated current and former directors and officers.

11. No Assignment. This Agreement is personal to each of the parties hereto, and
no party may assign or delegate any right or obligation hereunder without first
obtaining the written consent of the other party hereto.

12. Counterparts; Delivery by Facsimile or PDF. This Agreement may be executed
in separate counterparts (including by facsimile or PDF signature pages), each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or PDF, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

13. Withholding Taxes. The Company may withhold from any and all amounts payable
to Executive hereunder such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

14. Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the state of
Texas without giving effect to provisions thereof regarding conflict of laws.

15. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE PARTIES HERETO ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.
THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND EXECUTIVE FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH THEIR RESPECTIVE
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES THEIR RESPECTIVE
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS

 

12



--------------------------------------------------------------------------------

AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

16. Amendment and Waiver. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.

17. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement will be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification will be made in good
faith and will, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A. To the extent
that reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (a) all
expenses or other reimbursements hereunder will be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Executive, (b) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanges for another benefit, and (c) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any table year will in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 17(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

13



--------------------------------------------------------------------------------

(c) For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(d) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

18. Survival. The provisions contained in Sections 5, 7 through 11, 13, 14, 15
and 17 hereof shall survive the termination or expiration of the Term and the
Employee’s employment with the Company and shall be fully enforceable
thereafter.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

TENET HEALTHCARE CORPORATION By:   /S/ AUDREY ANDREWS Name:   Audrey Andrews
Title:   Senior Vice President and General Counsel Date:   March 24, 2018

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

Accepted and Agreed: /S/ RONALD A. RITTENMEYER Name: Ronald A. Rittenmeyer Date:
March 24, 2018

 

16



--------------------------------------------------------------------------------

EXHIBIT A

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

Release Agreement1

1. In consideration of the payments and benefits (the “Severance Benefits”) set
forth in [Section 4(d)][Section 4(e)] of the Employment Agreement dated as of
[________], 2018 by and between by and between Ronald A. Rittenmeyer (the
“Executive”) and TENET HEALTHCARE CORPORATION. (the “Company”) (the “Employment
Agreement”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”), the sufficiency of which the Executive acknowledges, the
Executive, with the intention of binding himself and his heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof
(each, a “Claim”), against any Company Released Party, including without
limitation any Claim that arises out of, or relates to, (i) the Employment
Agreement, effective [_________] by and between Executive and the Company (the
“Employment Agreement”), the Restricted Stock Unit Agreement, dated [_________],
by and between the Executive and the Company, the Executive’s employment with
the Company or any of its subsidiaries and affiliates, or any termination of
such employment, (ii) for severance or vacation benefits, unpaid wages, salary
or incentive payments, (iii) breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and/or (v) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any Claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), the Texas Commission on Human Rights
Act, TX Labor Code § 21.001 et seq., the Texas Payday Law, TX Labor Code §
61.001 et seq., the Texas Minimum Wage Act, TX Labor Code § 62.001 et seq., and
the Texas Communicable Disease Act, TX Health and Safety Code § 81.101 et seq.,
all as amended, and any similar or analogous state statute, excepting only:

 

  A. rights of the Executive to the Accrued Benefits and the Severance Benefits,
including accelerated vesting of all outstanding unvested RSUs and Restricted
Cash held by Executive (as all such terms are defined in the Employment
Agreement);

 

1  Subject to update to reflect changes in law.

 

17



--------------------------------------------------------------------------------

  B. the right of the Executive to receive nondisparagement protection from the
Company in accordance with Section 7(c) of the Employment Agreement, and the
Executive’s right to expense reimbursement from the Company in the amount of
$[_____] in accordance with Sections 3(f) and 3(g) of the Employment Agreement;

 

  C. the right of the Executive to receive stock options pursuant to that
certain Non-Qualified Stock Option Performance Awards agreement by and between
the Company and Executive, dated September 29, 2017 (the “Option Agreement”);

 

  D. the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

 

  E. the right of Executive to enforce the terms of this Release Agreement;

 

  F. Claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other similar employee benefit plan (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group; and

 

  G. rights to indemnification the Executive has or may have under an agreement
with any member of the Company Affiliated Group (including Section 10 of the
Employment Agreement), the by-laws or certificate of incorporation of any member
of the Company Affiliated Group, the Indemnification Agreement between the
Company and Executive dated [ ], 2018 or as an insured under any director’s and
officer’s liability insurance policy now or previously in force, including any
tail policy.

In addition, nothing in this Release prevents Executive from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, or the Department of Labor,
except that Executive hereby waives his right to any monetary benefits in
connection with any such Claim, charge or proceeding. Nothing contained in this
Agreement shall be construed to prohibit the Executive from reporting possible
violations of federal or state law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any
whistleblower provisions of federal or state law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.

2. Pursuant to 18 U.S.C. § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
(B) solely for the purpose of reporting or investigating a suspected violation
of law or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose a trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:
(A) files any document containing the trade secret under seal and (B) does not
disclose the trade secret except pursuant to court order.

 

18



--------------------------------------------------------------------------------

3. The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied. The Company
acknowledges and agrees that this Release is not to be construed in any way as
an admission of any liability whatsoever by the Executive, any such liability
being expressly denied.

4. This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses but does not apply to the Claims not released by the Executive
in Section 1 above.

5. The Executive specifically acknowledges that his acceptance of the terms of
this Release is, among other things, a specific waiver of his Claims under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything contained herein purport, to be a waiver of any Claim
which by law the Executive is not permitted to waive.

6. As to Claims arising under ADEA, the Executive acknowledges that he been
given a period of twenty-one (21) days to consider whether to execute this
Release. If the Executive accepts the terms hereof and executes this Release, he
may thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release as it relates to the release of Claims
arising under ADEA. If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed (such date, the “ADEA Release Effective Date”). If such a revocation
occurs, the Executive shall irrevocably forfeit any right to payment of the
Severance Benefits (other than $1,000 as consideration for the Claims that
continue to be waived hereunder and his rights to be indemnified and covered
under any applicable directors’ and officers’ liability insurance policies) or
any other cash severance, benefits continuation or other post-termination
benefits pursuant to the Employment Agreement (other than rights to the Accrued
Benefits (as defined in the Employment Agreement) and any rights to be
indemnified or covered under any applicable directors’ and officers’ liability
insurance policies), but the remainder of the Employment Agreement shall
continue in full force.

7. Other than as to Claims arising under ADEA, this Release shall be immediately
effective upon execution by the Executive.

8. Release by the Company. Subject to the occurrence of the ADEA Release
Effective Date, the Company, on behalf of itself and its controlled
subsidiaries, fully, finally and forever releases and discharges Executive and
his heirs, executors, administrators, personal representatives, successors and
assigns (“Executive Releasees”) from all Claims against Executive arising prior
to and through execution of this Release Agreement by the Company, including,
without limitation (a) any Claims arising out of or relating to the Company’s
employment with the Company and its affiliates or the termination thereof,
(b) any Claims arising from or in any way related to any agreement between
Executive and the Company and its affiliates, and/or (c) any

 

19



--------------------------------------------------------------------------------

Claims arising from or in any way related to any awards, policies, plans,
programs or practices of the Company and its affiliates; provided, however, that
this Section 8 is not intended to and shall not release or limit Claims
(i) relating to the Executive’s restrictive covenant obligations under Section 7
of the Employment Agreement and Section 7 of the Option Agreement, or
(ii) seeking to enforce the terms of this Release Agreement.

9. The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

10. The Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.

11. The Parties acknowledge that this Release relates only to Claims that exist
as of the date of this Release.

12. The Parties acknowledge that Sections 5, 7 through 11, 13, 14, 15 and 17 of
the Employment Agreement shall survive the execution of this Release.

13. The Executive acknowledges that the Severance Benefits he is receiving in
connection with this Release and his obligations under this Release are in
addition to anything of value to which the Executive is entitled from the
Company.

14. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

15. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

16. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

17. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

18. This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

19. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without giving effect to the conflicts of law
principles thereof.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Release as of the date written
below.

 

TENET HEALTHCARE CORPORATION

By:     Name:   Title:   Date:  

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written below.

 

Accepted and Agreed:  

 

Name: Ronald A. Rittenmeyer Date:

 

22